Citation Nr: 1420796	
Decision Date: 05/08/14    Archive Date: 05/21/14

DOCKET NO.  12-16 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

Entitlement to service connection for obstructive sleep apnea (claimed as sleep irregularity), as due to service-connected asthma.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from January 1971 to May 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Tiger Team at the Department of Veterans Affairs (VA) Regional Office (RO) located in Cleveland, Ohio.  Jurisdiction over this claim is now with the RO in Detroit, Michigan.  

In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the "Virtual VA" system to ensure a complete assessment of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claim of service connection for obstructive sleep apnea, as due to service-connected asthma.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) (2013).

In this case, the Veteran has contended that the obstructive sleep apnea developed secondary to the service-connected asthma.  VA must consider such a theory of entitlement if it is raised by the record.  See Schroeder v. West, 212 F. 3d 1265, 1271 (Fed. Cir. 2000) (holding that VA has an obligation to explore all legal theories, including those unknown to the veteran, by which he can obtain a benefit sought for the same disability); see also Floyd v. Brown, 9 Vet. App. 88 (1996) (VA must consider all possible theories of entitlement raised by the evidentiary record).

A June 2010 private polysomnography report diagnosed the Veteran with obstructive sleep apnea syndrome, and it was noted that pulmonary disorders may be a contributing factor to the diagnosis.  Moreover, the report recommended that the Veteran implement conservative measures such as weight loss and optimizing treatment for any underlying pulmonary and/or sinus infection.  The Veteran continued treatment for obstructive sleep apnea in August 2010 and at that time, he presented for a recheck of dyspnea or shortness of breath.

Here, the Veteran has not been afforded an opportunity for a VA examination or opinion concerning the etiology of the obstructive sleep apnea.  For the above reasons, the Board finds that at a minimum, a remand for a medical opinion is necessary to assist in determining the etiology of the current obstructive sleep apnea, to include the question of relationship between the obstructive sleep apnea and service-connected asthma.

In this regard, the Board notes the May 2012 statement of the case, which indicated that VA is prohibited by regulation from providing separate evaluations for asthma and sleep apnea.  Indeed, under 38 C.F.R. § 4.96(a), rating coexisting respiratory conditions, ratings under Diagnostic Codes 6600 through 6817 and 6822 through 6847 will not be combined with each other.  A single rating will be assigned under the diagnostic code which reflects the predominant disability with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  Here, however, contrary to the May 2012 statement of the case, such regulation does not preclude the adjudication of service connection for obstructive sleep apnea solely because asthma is already service connected at 60 percent disabling.  As such, the Board will proceed with the development of the claim of service connection for obstructive sleep apnea, as due to service-connected asthma.

Accordingly, the case is REMANDED for the following action:

1. Obtain a medical opinion, if possible from a pulmonary specialist, to attempt to ascertain the nature and etiology of the current obstructive sleep apnea; particularly, whether it is related to service-connected asthma.  Following a review of all relevant evidence from the claims file, the examiner is asked to offer the following opinion(s):

a) Is it at least as likely as not (50 percent probability or greater) that obstructive sleep apnea was caused (proximately due to) or the result of the service-connected asthma?

b) If the answer to the above question is negative, is it at least as likely as not (50 percent probability or greater) that obstructive sleep apnea was aggravated (permanently worsened in severity beyond the natural progression of the disease) by the service-connected asthma?

If the examiner is of the opinion that a VA examination is necessary prior to rendering an opinion, such examination shall be undertaken.
 
The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A rationale should be given for all opinions and conclusions rendered.  The opinions should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.

2. After completion of the above and any additional development deemed necessary, the claim of service connection for obstructive sleep apnea, as due to service-connected asthma, should be readjudicated in light of all the evidence of record.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



